Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.
IDS
The information disclosure statement (IDS) submitted on October 25, 2022 is being considered by the Examiner. 
Response to Amendment
The amendment filed Applicant’s arguments, see amendment, filed on September 19, 2022, with respect to the rejection of claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. 101 as the claimed invention is directed to an abstract idea, and rejection of claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. 103 as being unpatentable over Ferber (U.S. PAP 2012/0113747, hereon Ferber) in view of Poole et al. (U.S. PAP 2016/0187513, hereon Poole) are not persuasive. Therefore, the rejection of the respective claims has been maintained. The Examiner acknowledges the cancelation of claims 2, 9 and 16.  No claims are allowed. Claims 1, 3-8, 10-15 and 17-20 are pending in the application. 
Explanation of Rejection
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In reference to claims 1, 3-8, 10-15, and 17-20: the claimed invention is directed to an abstract idea a mathematical computation and or human thought process without significantly more. The claims recite a series of steps, and therefore, is a process. 
Prong 1: the claim recites a judicial exception. For instance, in claim 1, determining analysis coordinates as a function of time, performing an interpolation process on seismic data and outputting (or providing the interpolation result. These steps under the broadest reasonable interpretation, covers performance of the limitation in the mind or a mathematical computational concept. Nothing in the claim precludes the determining, performing and outputting (i.e., presenting) steps from practically being performed in the human mind. In most circumstances, a person may use pencil and paper or a programmable calculator to do these steps which one may consider these elements as an extension of a human thought process. The last step, “directing a drilling process” does read on human action, as the act of “directing” would be considered an extension of human action. 
Prong 2: the claim is not integrated into a practical application per se. For instance, claim 1 includes the steps of receiving seismic data representing a surface volume. However, this step is considered simply a data gathering step and would not be considered significant step for the purposes of prong 2. Furthermore, in claims 8 and 15 which are also directed to a computer system and a non-transitory computer medium respectively would not be considered having additional elements for the following reason. The processor(s) and the memories in the instant claims are generic and performing a generic computer functions of processing data. These generic computer processor and memory limitations are no more than mere instructions to apply exception using a generic computer component. As noted above, just simply directing a drilling process is human directives or action and reads more on human thought (or human action) process as directives are an extension of a thought process. 
The dependent claims when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 for the same reason as to the respective base claims. 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber in view of Poole. 
In reference to claims 1, 8 and 15: Ferber discloses a method for processing seismic data (see Ferber, Abstract), comprising: 
Receiving seismic data representing a subsurface volume (see Ferber, Fig. 3, 310, and paragraph [0037]); 
Determining, for the seismic data, analysis coordinates as a function of time (see Ferber, Fig. 4, 460), wherein one or more of the analysis coordinates vary in position over time (see Ferber, Fig. 4, steps 450 in view of 460); 
Performing at least one of an interpolation or regularization process on the seismic data based at least partially on the analysis coordinates (see Ferber, Fig. 3, paragraphs [0038] to [0043]); and 
Outputting a result of the at least one of the interpolation or regularization process (see Ferber, Fig. 5 and paragraph [0065]).
However, Ferber does not explicitly disclose that the operations further comprising: performing a drilling process based at least partially on the result of the at least one of the interpolation or regularization process.
Poole, in the same area of invention, discloses performing a drilling process based at least partially on the result of the at least one of the interpolation or regularization process (see Poole, paragraphs [0123]- [0124]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method for processing seismic data as taught by Ferber and incorporate the idea of performing a drilling process based at least partially on the result of the at least one of the interpolation or regularization process because the interpolation would provide a better method to reconstruct the source position of an earlier or later vintage of time-lapse survey. 
Ferber does not explicitly disclose that the operations further comprising: performing a drilling process based at least partially on the result of the at least one of the interpolation or regularization process.
Poole, in the same area of invention, discloses performing a drilling process based at least partially on the result of the at least one of the interpolation or regularization process (see Poole, paragraphs [0123]- [0124]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method for processing seismic data as taught by Ferber and incorporate the idea of performing a drilling process based at least partially on the result of the at least one of the interpolation or regularization process because the interpolation would provide a better method to reconstruct the source position of an earlier or later vintage of time-lapse survey. 
With regard to claims 3, 10 and 17: Ferber in view of Poole further discloses that determining the analysis coordinates comprises determining conversion points by ray tracing based at least partially on a path of energy traveling from a source to a receiver used to generate and collect the seismic data (see Ferber, Fig. 1, and paragraph [0029]).
With regard to claims 4 and 11: Ferber in view of Poole further discloses that determining the analysis coordinates comprises determining an actual location of at least one of the sources or a receiver used to generate and collect the seismic data (see Ferber, paragraph [0044]). 
With regard to claims 5, 12 and 18: Ferber in view of Poole further discloses that the interpolation or regularization process comprises a Fourier interpolation process (see Ferber, Fig. 3 and 4).
With regard to claims 6, 13 and 19: Ferber in view of Poole further discloses that the method comprising: separating a portion of the seismic data based at least partially on the seismic data being received from multiple sources (see Ferber, Fig. 2). 
With regard to claims 7, 14 and 20: Ferber does not explicitly talk about the operations further comprising: performing a de-ghosting operation on the seismic data. 
Poole, in the same area of invention, teaches a method for analysis of seismic data by performing a de-ghosting operation (see Poole, paragraph [0098]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a method for processing seismic data as taught by Ferber and incorporate the concept of data analysis by performing a de-ghosting operation on the seismic data because de-ghosting would effectively remove the variation among vintages caused by different receiver depths.
Response to Argument
As stated above, the rejection of claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. 103 and rejection of claims 1, 3-8, 10-15 and 17-20 under 35 U.S.C. 101 are maintained. 
Claim rejection under 35 U.S.C. 101
Applicant(s) have amended the independent claims to include “directing a drilling process based at least partially on the result of the at least one of the interpolation or regularization process” (see Argument, page 8, first paragraph). However, the act of “directing” is a human action and is an extension of human thought process. It is like giving direction to some action. In the case of the instant application using the abstract ideas noted in “determining, ... analysis coordinates as a function of time”, “performing ...an interpolation”, and “outputting result [such as informing, showing an outcome etc..., are similar to output action]”. 
Applicant(s) argued that “directing a drilling process based at least partially on the result of the at least one of the interpolation or regularization process., integrates any alleged exception into a practical application, thus complying with prong 2, of step 2A”, (see response, page 8, second and third paragraph). However, the respective steps noted in claim 1 in view of prong 2: the steps noted in the respective claims compute or evaluate using “analysis” and “interpolation” and then using these values to “direct” a drilling process. Therefore, considering the instant claims 1, 8 and 15 as amended do not go beyond a mathematical computation/human thought process as such. The word “directing” is a human action. There is nothing to show the directing has any significantly more relation to the actual drilling operation. In fact, the word “directing” is a human action. 
Further, Applicant(s) argued that “directing a drilling process based on at least partially on the result of the at least one of the interpolation or regularization process”, does not fit into any of the exclusive categories as such [is considered], ...a non-abstract limitation,” see response, page 8, second paragraph). 
The Examiner respectfully disagrees for the following two reasons: first the steps before directing a drilling process are considered human thought process and/or mathematical or computational analysis. Then, the instant amendment included a step that states “directing a drilling process,” which is done after obtaining a computational analysis. However, broadly speaking, an ordinary skill in the art would have resorted in “directing” a drilling operation. In this instance, nothing precludes an ordinary skill in the art “directing” the drilling process. The action of “directing” in fact reads on human thought process; therefore, the claims in their current form are considered abstract. 
Claim rejection – 35 U.S.C. 103
As stated above, the rejection of claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. 103 is maintained because Ferber in view of Poole teaches all the limitation of the instant claims as amended. applicant argued that Ferber failed to disclose or suggest "performing at least one of the interpolation or regularization process on the seismic data..." see page 10, last paragraph of the argument. Yes, it is true that Ferber is silent about this aspect of the invention; however, the concept of the invention has been met by Ferber in view of Poole. Therefore, Ferber in view of Poole further also address all the limitations of the dependent claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857